DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/21/2022 has been entered. Claims 1-5, 7-17, and 19-20 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-5, 7-17, and 19-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al. (US 20160378109) (hereinafter Raffa) in view of Meier et al. (US 20170244937) (hereinafter Meier), further in view of Liu et al. (US 20160092561) (hereinafter Liu), further in view of Buchmueller (US 10178315) (hereinafter Buchmueller).
Regarding claim 1, Raffa teaches An aerial system, comprising: 
a body (see Raffa paragraph 44 and figure 5 regarding drone body); 
a lift mechanism coupled to the body (see Raffa paragraph 44 and figure 5 regarding drone lift mechanism);
However, Raffa does not explicitly teach optical actuation and target tracking as needed for the limitations of claim 1. 
Meier, in a similar field of endeavor, teaches an optical system controllably mounted to the body by an actuation system (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system); and 
a processing system coupled to the lift mechanism, the optical system, the actuation system and the inertial measurement unit (see Meier paragraph 96 regarding processing module interfacing with mechanical, electrical, and sensory components- in combination with Buchmueller below, the inertial measurement unit would be included in the processing by way of Buchmueller's process), the processing system includes a processor configured to: 
control a flight of the aerial system to maintain the aerial system to track a moving target (see Meier paragraph 70 and figure 3A regarding vehicle trajectory adjusted in order to maintain a curve around a SOI within a radial range, where SOI is tracked and paragraph 117 regarding tracking a moving SOI); and 
control, through the actuation system, the optical system to make relative movements in relation to the body to capture pictures and/or video of the moving target (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane), 
wherein the optical system keeps the moving target within a desired position within a frame of the pictures and/or video (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Raffa to include the teaching of Meier by incorporating the optical actuation and flight trajectory of Meier into the UAV target imaging of Raffa. One of ordinary skill would recognize that Raffa and Meier are directly analogous in the same field of UAV target imaging.
One would be motivated to combine these teachings in order to enhance a UAV’s ability to track objects (see Meier paragraph 4 and 6).
However, the combination of Raffa and Meier does not explicitly teach a video auto selection module with selection criteria as needed for the limitations of claim 1. 
Liu, in a similar field of endeavor, teaches wherein the processing system includes an auto-selection module, the auto-selection module being configured to automatically select picture(s) and/or video and/or truncated video clip(s) based on predetermined criteria (see Liu paragraph 7 regarding automatic video editing and selection where truncated video clips as summary or highlight videos may be automatically generated based on metadata analysis), and 
the predetermined criteria includes a rule that if a center of the moving target is not within the desired position, then the selected picture is considered as a bad candidate (see Liu paragraph 111 regarding an auto selection criteria where only scenes with faces detected in them are selected for the output summary video- in combination with Meier, the video editing of Liu may be applied to the video taken by Meier of a SOI so that there may be selection criteria for the SOI to be in a "desired position" of being within the imaging plane, exactly analogous to faces being detected within the image. Any video that fails this criteria would be deselected. It is obvious that if an SOI is in a desired position of an image, the center of the SOI is also in the desired position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa and Meier to include the teaching of Liu by incorporating the video auto-selection process of Liu as the processing element for the video taken by Raffa and Meier. One of ordinary skill would recognize that teachings regarding automatic video editing and selection is directly applicable to video taken in a UAV environment.
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization that enhance the user experience of viewing images (see Liu paragraph 3).
However, the combination of Raffa, Meier, and Liu does not explicitly teach a IMU and lower frequency vibration filter as needed for the limitations of claim 1. 
Buchmueller, in a similar field of endeavor, teaches an inertial measurement unit coupled to the body (see Buchmueller column 2 lines 10-32 regarding IMU coupled to UAV Airframe); and 
wherein the auto-selection module includes a lower frequency vibration filter to check a 2D trajectory of the moving target for proceeding the rule and a vibration detector to utilize an IMU data from the inertial measurement unit to calculate a vibration of the body (see Buchmueller column 2 lines 10-32 regarding IMU coupled to UAV Airframe that detects the frequency of a vibration on the air frame for dead points so that images affected by vibrations are discarded, making the teaching of Buchmueller a vibration filter, and column 3 lines 54-65 regarding vibrations detected and filtered by system being lower frequency vibrations, making the teaching of Buchmueller, broadly, a lower frequency vibration filter- in combination with Meier and Liu, which already image to check a trajectory of a moving target, applying the filtering of Buchmueller to this imaging process will, broadly, cause the lower frequency vibration filter of Buchmueller to check the 2D trajectory of the moving target [as represented by the images captured of the trajectory] for vibration filtering to proceed the analogous rule of Liu- discarding bad candidate images).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa, Meier, and Liu to include the teaching of Buchmueller by incorporating the IMU and lower frequency vibration filter of Buchmueller. In combination with Meier and Liu, which already image to check a trajectory of a moving target, applying the filtering of Buchmueller to this imaging process will, broadly, cause the lower frequency vibration filter of Buchmueller to check the 2D trajectory of the moving target [as represented by the images captured of the trajectory] for vibration filtering to proceed the analogous rule of Liu- discarding bad candidate images
One would be motivated to combine these teachings in order to help stabilize images taken from a moving UAV (see Buchmueller column 2 lines 10-32).
Regarding claim 2, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein the processor is further configure to: (a) following the moving target from behind at a fixed distance, indefinitely or for a finite amount of time; (b) leading the moving target at the front while aiming at the moving target, keeping a fixed distance, indefinitely or for a finite amount of time; or (c) orbitting around the moving target at a fixed distance with a constant or varying speed, indefinitely or for a finite amount of time (see Meier paragraph 70 and figure 3A regarding vehicle trajectory adjusted in order to maintain a curve around a SOI within a radial range. Figure 3A already appears to illustrate a scenario where the vehicle orbits around the SOI at an apparently fixed distance in the process of maintaining distance within a range. However, it is also obvious that given all the teachings present in Meier regarding vehicle control, it is possible for the maximum and minimum range to target to be set close enough together so that the distance to target is ensured to be effectively fixed for all intents and purposes).  
One would be motivated to combine these teachings in order to enhance a UAV’s ability to track objects (see Meier paragraph 4 and 6).
Regarding claim 3, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein the processor is further configure to: (a) moving closer to or further away from the moving target at a specified camera aiming angle, with a constant/varying speed, for a finite amount of time; (b) moving in a certain direction, in world coordinates or in target coordinates, while the optical system is aimed the moving target, with a constant/varying speed, for a finite amount of time; (c) holding one or more degrees of freedom associated with the aerial system constant and controlling other degrees of freedom to track the moving target; or, (d) following a pre-recorded trajectory relative to the moving target (see Raffa paragraph 33 regarding user selected path of travel, which obviously may include a trajectory relative to an imaging target).  
Regarding claim 4, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches further including one or more position sensors, wherein the processing system is configured to integrate positioning data from the position sensors to establish a position of the aerial system (see Raffa paragraph 34 regarding sensors that establish drone position and flight path for communication).  
Regarding claim 5, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein the processing system further includes an auto-detection and tracking module, the auto-detection and tracking module being configured to: detect and locate the moving target from a video feed received from the optical system; and, responsively establish the position and the velocity of the moving target relative to the aerial system (see Raffa paragraph 39 regarding detection of user position and velocity to predict path of user and initiate movement based on user movement, obviously factoring in relative position and velocity).  
Regarding claim 7, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein the predetermined criteria includes over/under exposure and/or composition (see Liu paragraph 57 regarding detection of over or under exposed scenes that may be deselected/removed according to the video selecting process).  
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization that enhance the user experience of viewing images (see Liu paragraph 3).
Regarding claim 8, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein the processing system includes an auto-editing module, the auto-editing module being configured to edit the selected picture(s), video, and/or video clip(s) based on predetermined editing parameters (see Liu paragraph 51 regarding editing suggestions that may be used to automatically generate an output summary or highlight video).  
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization that enhance the user experience of viewing images (see Liu paragraph 3).
Regarding claim 9, Raffa teaches A method for operating an aerial system, the aerial system including 
a body (see Raffa paragraph 44 and figure 5 regarding drone body), 
a lift mechanism (see Raffa paragraph 44 and figure 5 regarding drone lift mechanism), 
establishing a current position of the aerial system (see Raffa paragraph 34 regarding sensors that establish drone position and flight path for communication); 
establishing a current velocity of a moving target relative to the aerial system (see Raffa paragraph 39 regarding detection of user position and velocity to predict path of user and initiate movement based on user movement, obviously factoring in relative position and velocity); 
However, Raffa does not explicitly teach optical actuation and target tracking as needed for the limitations of claim 9. 
Meier, in a similar field of endeavor, teaches an optical system movably controlled by an actuation system mounted on the body (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system), 
the method including the steps of: 
selecting a set of predefined control strategies (see Meier paragraph 69 regarding Drone automatically adjusting position of vehicle after determination that vehicle is outside of parameters. This is a control strategy of predefined possible vehicle movement selected by the processor.); 
controlling a flight of the aerial system to maintain the aerial system at a fixed or varying distance from the moving target as a function of the established current position and current velocity of the moving target using the lift mechanism (see Meier paragraph 70 and figure 3A regarding vehicle trajectory adjusted in order to maintain a curve around a SOI within a radial range. Figure 3A already appears to illustrate a scenario where the vehicle orbits around the SOI at an apparently fixed distance in the process of maintaining distance within a range. However, it is also obvious that given all the teachings present in Meier regarding vehicle control, it is possible for the maximum and minimum range to target to be set close enough together so that the distance to target is ensured to be effectively fixed for all intents and purposes); and 
controlling the optical system through the actuation system to make relative movements in relation to the body to capture pictures and/or video of the moving target (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane), 
wherein the optical system keeps the moving target within a desired position within a frame of the pictures and/or video (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Raffa to include the teaching of Meier by incorporating the optical actuation and flight trajectory of Meier into the UAV target imaging of Raffa. One of ordinary skill would recognize that Raffa and Meier are directly analogous in the same field of UAV target imaging.
One would be motivated to combine these teachings in order to enhance a UAV’s ability to track objects (see Meier paragraph 4 and 6).
However, the combination of Raffa and Meier does not explicitly teach a video auto selection module with selection criteria as needed for the limitations of claim 9. 
Liu, in a similar field of endeavor, teaches automatically selecting picture(s) and/or video and/or truncated video clip(s) based on predetermined criteria (see Liu paragraph 7 regarding automatic video editing and selection where truncated video clips as summary or highlight videos may be automatically generated based on metadata analysis), 
wherein the predetermined criteria includes a rule that if a center of the moving target is not within the desired position, then the selected picture is considered as a bad candidate (see Liu paragraph 111 regarding an auto selection criteria where only scenes with faces detected in them are selected for the output summary video- in combination with Meier, the video editing of Liu may be applied to the video taken by Meier of a SOI so that there may be selection criteria for the SOI to be in a "desired position" of being within the imaging plane, exactly analogous to faces being detected within the image. Any video that fails this criteria would be deselected. It is obvious that if an SOI is in a desired position of an image, the center of the SOI is also in the desired position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa and Meier to include the teaching of Liu by incorporating the video auto-selection process of Liu as the processing element for the video taken by Raffa and Meier. One of ordinary skill would recognize that teachings regarding automatic video editing and selection is directly applicable to video taken in a UAV environment.
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization that enhance the user experience of viewing images (see Liu paragraph 3).
However, the combination of Raffa, Meier, and Liu does not explicitly teach a IMU and lower frequency vibration filter as needed for the limitations of claim 9. 
Buchmueller, in a similar field of endeavor, teaches and an inertial measurement unit coupled to the body (see Buchmueller column 2 lines 10-32 regarding IMU coupled to UAV Airframe), the
checking a 2D trajectory of the moving target by a lower frequency vibration filter for proceeding the rule and calculating a vibration of the body, through a vibration detector, by  utilizing an IMU data from the inertial measurement unit (see Buchmueller column 2 lines 10-32 regarding IMU coupled to UAV Airframe that detects the frequency of a vibration on the air frame for dead points so that images affected by vibrations are discarded, making the teaching of Buchmueller a vibration filter, and column 3 lines 54-65 regarding vibrations detected and filtered by system being lower frequency vibrations, making the teaching of Buchmueller, broadly, a lower frequency vibration filter- in combination with Meier and Liu, which already image to check a trajectory of a moving target, applying the filtering of Buchmueller to this imaging process will, broadly, cause the lower frequency vibration filter of Buchmueller to check the 2D trajectory of the moving target [as represented by the images captured of the trajectory] for vibration filtering to proceed the analogous rule of Liu- discarding bad candidate images).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa, Meier, and Liu to include the teaching of Buchmueller by incorporating the IMU and lower frequency vibration filter of Buchmueller. In combination with Meier and Liu, which already image to check a trajectory of a moving target, applying the filtering of Buchmueller to this imaging process will, broadly, cause the lower frequency vibration filter of Buchmueller to check the 2D trajectory of the moving target [as represented by the images captured of the trajectory] for vibration filtering to proceed the analogous rule of Liu- discarding bad candidate images
One would be motivated to combine these teachings in order to help stabilize images taken from a moving UAV (see Buchmueller column 2 lines 10-32).
Dependent claims 10-11 are analogous in scope to claims 2-3, and are rejected according to the same reasoning.
Regarding claim 12, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein the set of predefined control strategies are selected by the user (see Raffa paragraph 33 regarding user selected path of travel and also selection of different operational modes of drones).  
Regarding claim 13, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein the set of predefined control strategies are selected by a processor (see Meier paragraph 69 regarding Drone automatically adjusting position of vehicle after determination that vehicle is outside of parameters. This is a control strategy of predefined possible vehicle movement selected by the processor.).  
One would be motivated to combine these teachings in order to enhance a UAV’s ability to track objects (see Meier paragraph 4 and 6).
Regarding claim 14, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches further including establishing a current shooting mode from a set of predefined shooting modes (see Raffa paragraph 33 regarding user selected path of travel and also selection of different operational modes of drones and paragraph 35 regarding configuration modes based on different users, which obviously defines different shooting modes based on drone movement in light of the combination of Raffa and Meier), 
wherein the optical system makes relative movement in relation to the body as a function of the established current shooting mode (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane).  
One would be motivated to combine these teachings in order to enhance a UAV’s ability to track objects (see Meier paragraph 4 and 6).
Regarding claim 15, the combination of Raffa, Meier, Liu, and Buchmueller teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Buchmueller teaches wherein set of predefined shooting modes are presented to a user and the established shooting mode is selected by the user (see Meier paragraphs 113 and 116 regarding user selection of mode of operation of UAV including video acquisition modes).  
One would be motivated to combine these teachings in order to enhance a UAV’s ability to track objects (see Meier paragraph 4 and 6).
Dependent claims 16-17 and 19-20 are analogous in scope to claims 4-5 and 7-8, and are rejected according to the same reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483